EXAMINER’S AMENDMENT
The application has been amended as follows: 
	In the claims:
	Claim 1, line 7, “up to three” has been changed to --three--.
	Claim 11, line 8, “up to four” has been changed to --four--.
	Claim 21, line 7, “up to three” has been changed to --three--.
	Claim 30, line 8, “up to four” has been changed to --four--.
Authorization for this examiner’s amendment was given in an interview with attorney of record Marcus W. Hammack (Reg. No. 57,171) on 09/03/2021.
Allowable Subject Matter
Claims 1-4, 6-13, 15-24, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and apparatus for wireless communication, the method steps involving: selecting an orthogonal cover code (OCC) sequence from a first set of OCC sequences for an uplink transmission to achieve a target peak to average power ratio and allow multiplexed transmissions from a plurality of UEs.
	Applicant’s independent claims recite selecting an orthogonal cover code (OCC) sequence for an uplink transmission comprising a physical uplink control channel (PUCCH) format 4 transmission, wherein the OCC sequence is selected from a first set of OCC sequences designed to achieve target peak to average power ratios (PAPRs) for a plurality of different modulation schemes and allow multiplexed transmissions from a plurality of UEs comprising the UE and three other UEs within a same resource block (RB), which is neither taught nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al. (US 8,553,671 B2) discloses using block spreading code to decrease peak to average power ratio and multiplex signals for multiple UEs in the same resource block.
	Shattil (US 9,628,231 B2) discloses using orthogonal spreading codes to produce spread data symbols to reduce an OFDM signal’s peak to average power ratio.
	Ma et al. (US 7,961,696 B2) discloses using a common sequence to reduce peak to average power ratio and multiplexing OFDM symbols.
	Park et al. (US 7,586,836 B2) discloses setting sequences to reduce the peak to average power ratio of a reference signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461